ON RESPONDENTS’ SECOND MOTION FOR REHEARING.
Mr. Justice Hart
delivered the opinion of the Court.
Respondents’ second motion for rehearing urges, that if the cause is to be remanded to the Court of Civil Appeals, that court should not be limited to a consideration of the question of the sufficiency of the evidence to sustain the jury’s verdict. We think that respondents are correct. Where one or more of the assignments in the Court of Civil Appeals raises questions exclusively within its jurisdiction, the practice of this Court in a case of this kind, in reversing the judgment of the Court of Civil Appeals, is to remand the cause to the Court of Civil Appeals for a consideration of all questions properly raised in that court which have not already been decided by the Court of Civil Appeals or this Court. McKenzie Construction Co. v. City of San Antonio, 131 Texas 474, 115 S. W. (2d) 617; Sullivan v. Flores, 134 Texas 55, 132 S. W. (2d) 110; Schroeder v. Brandon, 141 Texas 319, 172 S. W. (2d) 488; Ritchie v. American Surety Co. of New York, 145 Texas 422, 198 S. W. (2d) 85. In the present case, the Court of Civil Appeals may consider *86all such questions, including the effect of the improper admission of hearsay evidence.
To the extent indicated, the respondents’ second motion for rehearing is granted; in all other respects it is overruled.
Opinion delivered May 25, 1949.